ACCEPTED
                                                                              03-13-00400-CV
                                                                                      3909736
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                        1/27/2015 10:13:18 AM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                            No. 03-13-00400-CV

                     In the Court of Appeals 3rd COURT   FILED IN
                                                             OF APPEALS
                                                       AUSTIN, TEXAS
                  for the Third Judicial District 1/27/2015 10:13:18 AM
                                                     JEFFREY D. KYLE
                          Austin, Texas                    Clerk


          G LENN H EGAR , C OMPTROLLER OF P UBLIC A CCOUNTS
                       OF THE S TATE OF T EXAS ,
                                           Appellant,
                                  v.
                               R YAN , LLC,
                                              Appellee.

              On Appeal from the 200th Judicial District Court
                           Travis County, Texas

      N OTICE OF A UTOMATIC S UBSTITUTION OF P UBLIC O FFICER


T O THE H ONORABLE T HIRD C OURT OF A PPEALS :

     Pursuant to Texas Rule of Appellate Procedure 7.2(a), Appellant gives

notice that Glenn Hegar succeeded Susan Combs as Comptroller of Public

Accounts on January 2, 2015. Accordingly, the Appellant now should be

designated “Glenn Hegar, Comptroller of Public Accounts of the State of

Texas.”
                              Respectfully submitted.

K EN PAXTON                   SCOTT A. K ELLER
Attorney General of Texas     Solicitor General

CHARLES E. R OY               /s/ Rance Craft
First Assistant Attorney      R ANCE CRAFT
 General                      Assistant Solicitor General
                              State Bar No. 24035655
JAMES E. DAVIS
Deputy Attorney General for   CHARLES K. ELDRED
 Civil Litigation             Assistant Attorney General

                              OFFICE OF THE ATTORNEY GENERAL
                              P.O. Box 12548 (MC 059)
                              Austin, Texas 78711-2548
                              (512) 936-2872
                              (512) 474-2697 [fax]
                              rance.craft@texasattorneygeneral.gov

                              Counsel for Appellant




                              2
                       C ERTIFICATE OF S ERVICE

     On January 27, 2015, this Notice of Automatic Substitution of Public

Officer was served by File & Serve Xpress on:

     Doug Sigel
     RYAN LAW FIRM, LLP
     100 Congress Avenue, Suite 950
     Austin, Texas 78701
     doug.sigel@ryanlawllp.com

     Lead Counsel for Appellee

                                          /s/ Rance Craft
                                          Rance Craft




                                      3